                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ERIC ROBINSON,

                  Plaintiff,                           8:17CV204

     vs.
                                            MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                  Defendant.


     IT IS ORDERED that: Plaintiff’s Motion for Clarification and/or
Reconsideration (filing no. 55) is denied.

     Dated this 6th day of April, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
